Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered.
Response to Amendment
Claims 6-9 have been canceled.  Claims 1 and 5 have been amended.  Claims 1-5, 10-14, 16-22, and 24-25 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 2/23/21.


Response to Arguments
Applicant’s arguments, see Remarks, filed 4/21/21, with respect to the rejection of claims 1-5, 11, 12, 16-22, and 25 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wittwer (U.S. 2014/0041385).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “exhaust system inlet coupled to the turbocharger exhaust conduit outlet” and “the exhaust system inlet provides the function of the support structure for supporting the turbocharger” in claim 1; and the “adaptor member” in claim 10 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 1 is objected to because “the function” in line 15 should be --a function--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-12, 14, 16-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittwer (U.S. 2014/0041385).

    PNG
    media_image1.png
    810
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    387
    media_image2.png
    Greyscale

Modified Fig. 7
Re claim 1:
Wittwer discloses a marine engine assembly (Figs. 1, 9 and Para 14 - “outboard engine, together with a transmission assembly”) for propelling a marine vessel (Para 22- “watercraft”), the marine engine assembly comprising: 
an internal combustion engine (1, internal combustion engine - Para 22) configured to drive a propulsion arrangement (34, drive screw - Para 25 (a type of propulsion arrangement as shown in Fig. 1))(see Fig. 1 - internal combustion engine 1 shown configured to drive propulsion arrangement 34 through transmission 33); 

a support structure (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A (which corresponds to the depictured structure at the top of element 2) as a type of support structure as it is shown supporting element 1 as well as components of element 1 including turbocharger 57)) for supporting the turbocharger (57)(see Modified Fig. 1 above - element A is shown supporting element 57); 
a turbocharger exhaust conduit (68, tube section - Para 28; and 78, second exhaust gas channel - Para 30 (see Fig. 7 where 68 and 78 are collectively shown as a type of turbocharger exhaust conduit as exhaust flow indicated by heavy dark arrow is shown flowing from 58 (which is part of turbocharger 57 per Para 28) and then through elements 68 and 78 (also described in Para 30))) coupled to the turbine outlet (see Fig. 3 and Para 28 - “a second angled tube section 68…is included between an exhaust gas outlet side 66 of the exhaust gas turbine 58 and a second end-face wall section 67”) and having a turbocharger exhaust conduit outlet (Modified Fig. 7 above - A (person having ordinary skill in the art would recognize element A as a type of turbocharger exhaust conduit outlet as the exhaust flow indicated by heavy dark arrow is shown exiting from 67/78 at this location)) positioned substantially level with or below a lower extent (Modified Fig. 7 above - B (person having ordinary skill in the art would recognize element B as a type of lower extent of engine 1 as it is shown at the lowest position of engine 1 through the views of Figs. 1, 3, and 7)) of the internal combustion engine (1) in use (see Figs. 1, 3, 7 and Modified Fig. 7 above - element A identified in Modified Fig. 7 
an exhaust system (Para 30 - “an exhaust gas system”) housed in a leg section (2, transmission device - Para 22 (see Figs. 1 and 9 where element 2 is shown as a type of leg section as it is shown including a type of mid-section at 6 and lower section at 34 (Page 4, Lines 29-30 of the instant application describes that “The mid-section 22 and lower-section 3 are often collectively known as the leg section”))) of the marine engine assembly (Para 14 - “outboard engine, together with a transmission assembly”)(see Fig. 1, 3, 7, and 9 and Para 30 - “The exhaust gases which leave the exhaust gas turbine 58 are guided through a second exhaust gas channel 78 in the cylinder housing 13, and particularly downward—in the direction F past the cylinders 7 and 8 and into an exhaust gas system of the reciprocating internal combustion engine 1. They exit the exhaust gas system in the region of the drive screw 34” (for exhaust to be guided from 78/13 and into an exhaust gas system where exhaust exits at 34, the exhaust gas system must be housed in element 2 because 13 is shown terminating at the end of element 1 in Fig. 3, and element 1 is shown connecting to element 2 in Figs. 1 and 9)) and positioned below the internal combustion engine (1)(see Fig. 1 and para 30 (the exhaust system referenced in Para 30 must be housed in element 2, as described above, which is shown positioned below internal combustion engine 1 in Fig. 1)), the exhaust system (Para 30 - “exhaust gas system”) having an exhaust system inlet (Para 30 - “The exhaust gases …are guided through a second exhaust gas channel 78 in the cylinder housing 13…into an exhaust gas system of the reciprocating internal combustion engine 1.  They exit the exhaust gas system in the region of the 
wherein the turbocharger exhaust conduit (68/78) is formed from a rigid material (Para 28 - “… tube sections 65 and 68 are produced from a rigid ferric metal material…”; and Para 23 - “A light-metal alloy is used as the material for the cylinder housing 13” (78 is part of 13 per para 30)) and is rigidly mounted to the exhaust system inlet (see Figs. 1, 9, and Para 30 (person having ordinary skill in the art would recognize a type of rigid mounting exists between elements 1 and 2 through views of Figs. 1 and 9)(68/78 is shown as part of element 1 through views of Figs. 1, 3, and 7, and exhaust system inlet is part of element 2 as described above)) such that the turbocharger exhaust conduit (68/78) acts as a primary support to the turbocharger (57) within the marine engine assembly (Para 14 - “outboard engine, together with a transmission assembly”)(see Fig. 3 and Para 28 - “…tube section 68… is included between an exhaust gas outlet side 66 of the exhaust gas turbine 58 and a second end-face wall section 67. Both of the tube sections 65 and 68 are produced from a rigid ferric metal material and are fixed to the cylinder housing 13…in a rigid connection” (Page 8, Lines 29-34 of instant application describes that “In the present embodiment, the turbocharger 
Re claim 2:
while the first tube section 65 is specifically designed to be elastic”).
Re claim 3:
Wittwer discloses wherein more mechanical force from the turbocharger (57) is reacted through the turbocharger exhaust conduit (68/78) than any other connection (65, tube section - Para 28 (a type of connection as described in Para 28 and shown in Fig. 3)) of the turbocharger (57) to the engine assembly (Figs. 1, 9 and Para 14 - “outboard engine, together with a transmission assembly”)(see Fig. 3 and Para 28 - “However, it can also be contemplated that only the second tube section 68, the same connected to the exhaust gas outlet side 63, is designed as a rigid connection between the exhaust gas turbine 58 and the second end-face section 67, while the first tube section 65 is specifically designed to be elastic” (more mechanical force from turbocharger 57 will inherently be reacted through the rigid connection of conduit 68 than through the elastic connection of tube section 65)).
Re claim 4:
substantially all mechanical force from the turbocharger (57) is reacted through the turbocharger exhaust conduit (68/78)(see Fig. 3 and Para 28 - turbocharger 57 shown in Fig. 3 connected through 65 and 68 and Para 28 describes the connection of 68 being rigid while 65 is elastic).
Re claim 5:
Wittwer discloses wherein the turbocharger exhaust conduit (68/78) is formed from a metallic material (Para 28 - “… tube sections 65 and 68 are produced from a rigid ferric metal material…”; and Para 23 - “A light-metal alloy is used as the material for the cylinder housing 13” (78 is part of 13 per para 30)).
Re claim 11:
Wittwer discloses an exhaust manifold (70, exhaust gas channel - Para 29 (see Fig. 6 where 70 is shown collecting exhaust from multiple ports of cylinder head 14 and thereby would be recognized by one having ordinary skill in the art as a type of exhaust manifold)) configured to deliver exhaust gas from the internal combustion engine (1) to the turbocharger (57)(see Figs. 3 and 6 and Para 29).
Re claim 12:
Wittwer discloses wherein the turbocharger (57) is connected to the exhaust manifold (70) via a flexible connecting arrangement (65, tube section - Para 28 (Para 28 - “tube section 65 is specifically designed to be elastic”))(see Figs. 3, 6, and Para 28-29 - turbocharger 57 shown in Figs. 3 and 6 connected to 70 via connection 65).
Re claim 14:
Wittwer discloses wherein the turbocharger (57) is further connected to the internal combustion engine (1) via a flexible hose (84, flexible connecting piece - Para 
Re claim 16:
Wittwer discloses wherein the turbocharger exhaust conduit (68/78) comprises a coolant flow path (79, cooling jacket section - Para 31 (a type of coolant flow path)) therethrough for cooling the turbocharger exhaust conduit (see Fig. 7 and Para 31).
Re claim 17:
Wittwer discloses wherein the coolant flow path (79) is arranged to flow around a exhaust flow path (see Fig. 7 - a type of exhaust flow path is shown by dark arrow (described in Para 30 as “direction F”))(see Fig. 7 - element 79 is shown arranged to flow around exhaust flow path indicated by dark arrows).
Re claim 18:
Wittwer discloses wherein the coolant flow path (79) is arranged to substantially surround the exhaust flow path (see Fig. 7 - element 79 is shown substantially surrounding exhaust flow path indicated by dark arrows).
Re claim 19:
Wittwer discloses wherein the propulsion arrangement (34) is arranged to be positioned below the internal combustion engine (1), in use (see Fig. 1 - element 34 shown positioned below internal combustion engine 1 as intended for use described in Paragraph 22).
Re claim 20:
Witter discloses a crankshaft (18, crankshaft - Para 23) coupled to the internal combustion engine (see Fig. 2 and Para 23) and configured to drive the propulsion 
Re claim 21:
Wittwer discloses wherein the crankshaft (18) is intended to be substantially vertical, in use (Para 23 - “The crankshafts 18 and 19 rotate about two crankshaft axes 22 and 23, said crankshaft axes 22 and 23 standing upright and/or vertical in the out board engine 3”).
Re claim 22:
Wittwer discloses wherein the internal combustion engine (1) is a diesel engine (Paragraph 24 - “internal combustion engine 1 above operates according to the diesel principle”).
Re claim 25:
Wittwer discloses wherein a marine vessel (Para 22- “watercraft”) includes the marine engine assembly (Figs. 1, 9 and Para 14 - “outboard engine, together with a transmission assembly”) according to claim 1 (as described above; Para 22 - “…attaching the outboard engine 3 on the watercraft…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wittwer (U.S. 2014/0041385), as applied to claim 1 above, and further in view of Blanchard (U.S. 6,776,674).
Re claim 10:
Wittwer discloses the assembly according to claim 1, as described above.
Wittwer further discloses wherein the turbocharger exhaust conduit (68/78) is rigidly connected to the exhaust system inlet (see Figs. 1, 9, and Para 30 (person having ordinary skill in the art would recognize a type of rigid connection exists between elements 1 and 2 through views of Figs. 1 and 9, 68/78 is shown as part of element 1 through views of Figs. 1, 3, and 7, and exhaust system inlet is part of element 2 as described above)).
Wittwer fails to disclose wherein the turbocharger exhaust conduit is rigidly connected to the exhaust system inlet via an adaptor member provided between the internal combustion engine and the leg section.
Blanchard teaches wherein an exhaust conduit (Col. 5, Line 54 - “an exhaust port (not shown) of the engine”) is rigidly connected to an exhaust system inlet (116, opening 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the adaptor member and positioning thereof of Blanchard in the system of Wittwer for the advantage of being able to hang the engine from a hull of a boat (Blanchard; Col. 6, Lines 4-6) in a way that allows swiveling of the engine (Blanchard; Col. 6, Lines 40-45).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wittwer (U.S. 2014/0041385), as applied to claim 12 above, and further in view of Schumnig (U.S. 2011/0016859).
Re claim 13:
Wittwer discloses the assembly according to claim 12, as described above.
Wittwer fails to disclose wherein the turbocharger is mounted to the exhaust manifold via one or more thermal expansion joints.
Schumnig teaches wherein a turbocharger (Abstract - “exhaust-gas turbocharger”) is mounted to an exhaust manifold (18, exhaust manifold - Abstract) via one or more thermal expansion joints (19’, compensator - Abstract (a type of thermal expansion joint as shown in Fig. 3 and described in the Abstract)).
.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wittwer (U.S. 2014/0041385), as applied to claim 1 above, in view of Gockel et al. (U.S. 2010/0223911).
Re claim 24:
Wittwer discloses the assembly according to claim 1, as described above.
Wittwer fails to disclose wherein the turbocharger exhaust conduit comprises a support strut for increasing the rigidity of the exhaust conduit.
Gockel teaches wherein a turbocharger exhaust conduit (5, pipe collector - Para 30 (shown as a type of turbocharger exhaust gas conduit in Figs. 1, 2, and 4 and as described in Par 30)) comprises a support strut (10, flange - Para 31 (shown as a type of support strut in Figs. 1-4 and as described in Para 34)) for increasing the rigidity of the exhaust conduit (5)(see Figs. 1-4 and Para 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbocharger exhaust conduit of Wittwer after the turbocharger exhaust conduit of Gockel (to thereby include the support strut of Gockel in the turbocharger exhaust conduit of Wittwer) for the advantage of enable welding to a cylinder head (Gockel; Para 31) which enhances stiffness (Gockel; Para 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        9/14/21